NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted February 20, 2008*
                                  Decided February 22, 2008

                                             Before

                              FRANK H. EASTERBROOK, Chief Judge

                              RICHARD A. POSNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 07-2318

EARL STANFORD WORTHINGTON,                            Appeal from the United States District Court
     Plaintiff-Appellant,                             for the Northern District of Illinois, Eastern
                                                      Division
       v.
                                                      No. 02 C 8994
ADVOCATE HEALTH CARE
CORPORATION d.b.a. BETHANY                            Harry D. Leinenweber,
HOSPITAL,                                             Judge.
     Defendant-Appellee.



                                           ORDER

         Earl Worthington sued his former employer, Advocate Health Care, under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, claiming race discrimination and
retaliation. More than two years after the district court dismissed the suit, Worthington moved to
vacate the judgment. See FED. R. CIV. P. 60(b). He appeals from the denial of that motion. We
affirm.




       *
        After an examination of the briefs and the record, we have concluded that oral argument
is unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2).
No. 07-2318                                                                                 Page 2

         The district court dismissed the underlying suit in September 2004 after the parties
reached a tentative settlement. The court authorized Worthington to seek reinstatement by the
end of October if the agreement fell through, but before the deadline passed Worthington had
executed the written agreement and received the $25,000 promised him. Then in November,
after his lawyer had withdrawn, Worthington informed Advocate that he was “revoking” the
settlement agreement primarily because, he said, the district court had ruled before dismissing
the suit that he was owed more. (The court had not.) Worthington, however, did not return the
settlement proceeds and, to date, has not offered to relinquish the funds. Nor did he file anything
with the district court for the next two and one-half years. Instead, he repeatedly contacted
Advocate’s lawyers and demanded more money. (Worthington insists that an Advocate
executive promised him $2.5 million.) After a year of receiving these demands, Advocate filed
suit in Illinois state court seeking to enforce the settlement agreement and enjoin Worthington’s
harrassment. Worthington missed several hearings, but when a body attachment finally
compelled his appearance, he promised to stop contacting Advocate. Based upon that
representation, the state court dismissed Advocate’s suit in March 2007.

        A month later, in April 2007, Worthington moved under Federal Rule of Civil Procedure
60(b) to vacate the 2004 judgment. He asserted, among other things, that the state court had
declared the settlement agreement invalid and he himself had revoked it, and thus the judgment
is void. See FED R. CIV. P. 60(b)(4). Worthington also argued that Advocate’s unwillingness to
repudiate the settlement constituted an extraordinary circumstance meriting relief from the
judgment. See FED. R. CIV. P. 60(b)(6). The district court denied Worthington’s motion. He
filed a motion to reconsider within ten days of the entry of that decision, and the district court
denied that as well.

         This appeal is frivolous. Worthington presses his contention that the September 2004
judgment should have been vacated under Rule 60(b)(4) because, he says, he revoked the
settlement agreement and the Illinois court invalidated it. Neither is true. A person may not get
out of a binding agreement just because he has changed his mind. And the state court dismissed
Advocate’s suit solely because Worthington promised to stop contacting Advocate. In any
event, neither contention, even if true, would tend to demonstrate that the judgment is void.
Worthington also continues to maintain that he presented truly extraordinary circumstances
meriting relief under Rule 60(b)(6), see Gonzalez v. Crosby, 545 U.S. 524, 536 (2005); Lowe v.
McGraw-Hill Vos., Inc., 361 F.3d 335, 342 (7th Cir. 2004), because Advocate’s representatives
refused to correspond with him about the settlement agreement after the company cut the checks.
But there is nothing extraordinary about that.

                                                                                    AFFIRMED.